                                                                                   Case 2:19-cv-05673-MWF-JPR Document 24 Filed 10/21/19 Page 1 of 9 Page ID #:164



                                                                                     1 Farah Tabibkhoei (SBN 266312)

                                                                                     2 REED SMITH LLP
                                                                                         355 South Grand Avenue, Suite 2900
                                                                                     3 Los Angeles, CA 90071-1514

                                                                                     4 Telephone: +1 213 457 8000
                                                                                         Facsimile: +1 213 457 8219
                                                                                     5 Email: FTabibkhoei@reedsmith.com

                                                                                     6
                                                                                         James C. Pistorino (SBN 226496)
                                                                                     7 PARRISH LAW OFFICES

                                                                                     8 224 Lexington Dr.
                                                                                         Menlo Park, CA 94025
                                                                                     9 Telephone: (412) 561-6250

                                                                                    10 Facsimile: (412) 561-6253
                                                                                         Email: james@dparrishlaw.com
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                         Attorneys for Plaintiff Frederic Maupin
                                                                                    12
REED SMITH LLP




                                                                                    13
                                                                                                           IN THE UNITED STATES DISTRICT COURT
                                                                                    14
                                                                                                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                    15

                                                                                    16   FREDERIC MAUPIN, an individual,           Case No. 2:19-cv-05673-MWF-JPR
                                                                                    17
                                                                                                            Plaintiff,             PLAINTIFF’S OPPOSITION TO
                                                                                    18          v.                                 DEFENDANT’S EX PARTE
                                                                                                                                   APPLICATION TO EXTEND
                                                                                    19   ALEX AZAR, in his official capacity as    DEFENDANT’S TIME TO OPPOSE
                                                                                         Secretary of the UNITED STATES            PLAINTIFF’S SUMMARY
                                                                                    20   DEPARTMENT OF HEALTH AND                  JUDGMENT MOTION AND TO
                                                                                         HUMAN SERVICES,                           VACATE THE NOVEMBER 18, 2019
                                                                                    21                                             HEARING
                                                                                                            Defendant.
                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28    PLAINTIFF’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO
                                                                                             EXTEND DEFENDANT’S TIME TO OPPOSE PLAINTIFF’S SUMMARY
                                                                                         JUDGMENT MOTION AND TO VACATE THE NOVEMBER 18, 2019 HEARING
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 24 Filed 10/21/19 Page 2 of 9 Page ID #:165



                                                                                     1        In accordance with Local Rule 7-19, Plaintiff Dr. Frederic Maupin (“Dr.
                                                                                     2 Maupin”) files this opposition to Defendant’s (the “Secretary”) ex parte application.

                                                                                     3 The Secretary’s motion is both procedurally and substantively defective and represents

                                                                                     4 the Secretary’s effort to have the Court enter a Scheduling Order that the Secretary

                                                                                     5 prefers (and on which the parties disagree) using the ex parte process. The only alleged

                                                                                     6 “crisis” is the Secretary’s demand for 66 days to respond to a motion, rather than the 17

                                                                                     7 days accorded under the normal process.

                                                                                     8         I.   Procedural Background
                                                                                     9        Suit was filed by Dr. Maupin on June 28, 2019 alleging that the Secretary
                                                                                    10 (through the Medicare Appeals Council (“Council”)) erred in the proper standard of
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 review of Dr. Maupin’s claim for coverage of a device to treat his extremely lethal

                                                                                    12 glioblastoma multiforme (“GBM”) brain cancer. See Dkt. # 1. The Secretary was
REED SMITH LLP




                                                                                    13 served no later than July 11, 2019. See Dkt. # 18. The Secretary then partially answered

                                                                                    14 on September 10, 2019 denying the allegations of the Complaint. See Dkt. # 11.

                                                                                    15        Importantly, the statute giving rise to jurisdiction (42 U.S.C. § 406(g) as modified
                                                                                    16 by 42 U.S.C. § 1395ff) provides:

                                                                                    17        As part of the [Secretary’s ] answer the [Secretary] shall file a certified copy of
                                                                                    18        the transcript of the record including the evidence upon which the findings and
                                                                                              decision complained of are based.
                                                                                    19

                                                                                    20 When the Secretary’s Answer did not include the Record, Dr. Maupin’s counsel

                                                                                    21 contacted the Secretary’s counsel to find out where it was and informed the Secretary

                                                                                    22 of Dr. Maupin’s intention to move for summary judgment without delay. Subsequently,

                                                                                    23 the Secretary’s counsel informed Dr. Maupin’s counsel that the Record would not be

                                                                                    24 produced until as much as 60 days after it was due. The Secretary’s counsel further

                                                                                    25 stated that the Court and Dr. Maupin would just have to wait. The Secretary’s counsel

                                                                                    26 explained that he felt that any motion by Dr. Maupin to obtain the Record would be

                                                                                    27 ineffective because by the time the motion could be heard, nearly 60 days would have
                                                                                                                        -1-
                                                                                    28    PLAINTIFF’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO
                                                                                             EXTEND DEFENDANT’S TIME TO OPPOSE PLAINTIFF’S SUMMARY
                                                                                         JUDGMENT MOTION AND TO VACATE THE NOVEMBER 18, 2019 HEARING
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 24 Filed 10/21/19 Page 3 of 9 Page ID #:166



                                                                                     1 elapsed anyway. Thus, in the Secretary’s counsel’s view, the defiance of the statute

                                                                                     2 was likely to be effective. Thereafter, Dr. Maupin’s counsel began drafting a motion

                                                                                     3 for summary judgment relying on the Record (if it was produced in time) or on the non-

                                                                                     4 certified copy of the Council decision (if necessary).

                                                                                     5        On October 8, 2019, nearly a month after it was due, the Secretary’s counsel
                                                                                     6 informed Dr. Maupin’s counsel that the Record would be served that day (see Dkt. #17)

                                                                                     7 while Dr. Maupin’s counsel indicated that a motion for summary judgment was ready

                                                                                     8 for filing. Pursuant to Local Rule 7-3, a meet and confer on the motion was held on

                                                                                     9 October 11, 2019 during which the Secretary’s counsel stated the substantive reasons

                                                                                    10 for the Secretary’s opposition. Further, during the meet and confer, the Secretary’s
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 counsel expressed his concern that a motion for summary judgment might impact the

                                                                                    12 holidays. Dr. Maupin expressed his willingness to work with counsel should that occur.
REED SMITH LLP




                                                                                    13 The parties also discussed the Rule 26(f) report. The parties did not agree on scheduling

                                                                                    14 issues. The Secretary’s counsel insisted on a multi-month delay in briefing with the

                                                                                    15 Secretary having a sur-reply to Dr. Maupin’s motion, which Dr. Maupin rejected.

                                                                                    16        Pursuant to Local Rule 7-3, Dr. Maupin was required to wait until October 18,
                                                                                    17 2019, to file his motion for summary judgment. When Dr. Maupin was able to secure

                                                                                    18 a November 18, 2019 hearing date, he informed the Secretary’s counsel, who then

                                                                                    19 expressed dissatisfaction with that date as well on the grounds that the Secretary needed

                                                                                    20 more time to file an opposition. Again, Dr. Maupin stated his willingness to grant some

                                                                                    21 additional time for the opposition, if needed. Again, the Secretary’s counsel insisted on

                                                                                    22 the schedule he proposed.

                                                                                    23        On October 18, 2019, Dr. Maupin filed his motion for summary judgment
                                                                                    24 establishing an opposition date of October 28, 2019. See L.R. 7-9. That date is:

                                                                                    25            109 days after the Complaint was served;
                                                                                    26            48 days after the partial Answer was filed;
                                                                                    27                                            -2-
                                                                                    28
                                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO
                                                                                           EXTEND DEFENDANT’S TIME TO OPPOSE PLAINTIFF’S SUMMARY
                                                                                       JUDGMENT MOTION AND TO VACATE THE NOVEMBER 18, 2019 HEARING
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 24 Filed 10/21/19 Page 4 of 9 Page ID #:167



                                                                                     1              20 days after the discussion of October 8, 2019; and
                                                                                     2              17 days after the Local Rule 7-3 meet and confer on the motion.
                                                                                     3 Dr. Maupin’s motion for summary judgment is based on an issue of law, is 10 pages

                                                                                     4 long and relies on the ALJ decision below, the appeal by Kaiser, and the Council

                                                                                     5 decision itself where Dr. Maupin alleges the error of law occurred. No other documents

                                                                                     6 are relied upon and no other substantive facts are presented.

                                                                                     7          Also on the afternoon of October 18, 2019, the Secretary’s counsel called Dr.
                                                                                     8 Maupin’s counsel to state his intention to file this ex parte motion and Dr. Maupin

                                                                                     9 opposed. The Secretary’s counsel said nothing about being busy with other cases as the

                                                                                    10 alleged basis for needing more time. Later that day, the Secretary’s counsel filed a
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 seven (7) page motion, supported by a four (4) page declaration, and four (4) exhibits.

                                                                                    12 There, the Secretary’s counsel alleged that he did not have sufficient time to prepare an
REED SMITH LLP




                                                                                    13 opposition to the motion for summary judgment (relying in part on work in other cases

                                                                                    14 never before mentioned) and asking the Court to impose his preferred schedule on an

                                                                                    15 ex parte basis.

                                                                                    16          II.     The Secretary’s Ex Parte Application Is Procedurally Defective
                                                                                    17          Procedurally, of course, ex parte motions “solely for extraordinary relief are
                                                                                    18 rarely         granted.”   See    Judge      Fitzgerald’s      Procedures      available      at
                                                                                    19 https://www.cacd.uscourts.gov/honorable-michael-w-fitzgerald. In order to justify ex

                                                                                    20 parte relief, the moving must establish that: 1) that its cause will be irreparably

                                                                                    21 prejudiced if the underlying motion is heard according to regular noticed motion

                                                                                    22 procedures; and 2) that it is without fault in creating the crisis that require ex parte relief,

                                                                                    23 or that the crisis occurred as a result of excusable neglect. See Mission Power Eng’g

                                                                                    24 Co. v. Continental Cas. Co., 883 F.Supp. 488, 492 (C.D. Cal. 1995).

                                                                                    25          Here, the Secretary makes no effort to establish that his cause will be irreparably
                                                                                    26 harmed if his opposition is due according to the Rules and/or that there is a “crisis” or

                                                                                    27                                                -3-
                                                                                    28
                                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO
                                                                                           EXTEND DEFENDANT’S TIME TO OPPOSE PLAINTIFF’S SUMMARY
                                                                                       JUDGMENT MOTION AND TO VACATE THE NOVEMBER 18, 2019 HEARING
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 24 Filed 10/21/19 Page 5 of 9 Page ID #:168



                                                                                     1 “urgency.” As detailed above, the Secretary has had at least 17 days’ notice since the

                                                                                     2 parties met and conferred regarding the substance of the motion (and as much as 109

                                                                                     3 days’ notice when accounting for when the complaint was served) of the basis of Dr.

                                                                                     4 Maupin’s motion for summary judgment, rather than the 8 alleged. Thus, there is no

                                                                                     5 “crisis” or “urgency.”     Further, as detailed above, Dr. Maupin has indicated his
                                                                                     6 willingness to consider extensions at every turn, if necessary.

                                                                                     7        As posited by the Secretary, the only “crisis”/“irreparable harm” is that Dr.
                                                                                     8 Maupin has not accepted the Secretary’s proposed schedule to accord the Secretary at

                                                                                     9 least 66 days to prepare an opposition. Clearly, that is not the purpose of the ex parte

                                                                                    10 process.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11        Further, the Secretary made no effort to and cannot establish that he is without
                                                                                    12 fault in creating the “crisis.” At the absolute minimum, the Secretary will have had 17
REED SMITH LLP




                                                                                    13 days’ notice (since the meet and confer) of the motion before the opposition is due.

                                                                                    14 More realistically, the Secretary will have had 48 days’ notice (since being notified of

                                                                                    15 Dr. Maupin’s intention).    Rather than use that time to prepare the opposition, the
                                                                                    16 Secretary chose to prepare his ex parte application. While the Secretary’s claim that he

                                                                                    17 only has “one week” to prepare an opposition (Mot. at 3, 4) is false, the “crisis” of

                                                                                    18 whatever time the Secretary has left is the Secretary’s own fault because he chose to

                                                                                    19 prepare an ex parte motion rather than draft an opposition. Thus, procedurally, the

                                                                                    20 Secretary cannot make the required showings.

                                                                                    21       III.   The Secretary’s Ex Parte Application Is Substantively Defective
                                                                                    22        Substantively, the Secretary’s motion is also without merit. First, of course, a
                                                                                    23 motion for summary judgment may be filed at “any time until 30 days after the close

                                                                                    24 of discovery.” See FED.R.CIV.P. 56(b) (emphasis added). As indicated in the Advisory

                                                                                    25 Committee Notes to the 2009 Amendments to the Rules, “any time” is even as early as

                                                                                    26 the commencement of the case. Indeed, filing a motion for summary judgment even

                                                                                    27                                            -4-
                                                                                    28
                                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO
                                                                                           EXTEND DEFENDANT’S TIME TO OPPOSE PLAINTIFF’S SUMMARY
                                                                                       JUDGMENT MOTION AND TO VACATE THE NOVEMBER 18, 2019 HEARING
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 24 Filed 10/21/19 Page 6 of 9 Page ID #:169



                                                                                     1 before an Answer is a venerable practice in existence no later than shortly after the

                                                                                     2 adoption of the Federal Rules of Civil Procedure in 1938. See, e.g., Gifford v. Travelers

                                                                                     3 Protective Ass’n of America, 153 F.2d 209, 210-11 (9th Cir, 1949) (summary judgment

                                                                                     4 before answer); Jefferson v. Asplund, 467 F.2d 199, 199 (9th Cir. 1972) (same).

                                                                                     5        Both plaintiffs and defendants (including government defendants relying on an
                                                                                     6 administrative record) may take advantage of this procedure to minimize delay and

                                                                                     7 expense. See, e.g., Factora v. District Director of U.S. I.N.S., 292 F.Supp. 518, 519

                                                                                     8 (C.D. Cal. 1968) (“Without filing an answer, respondent filed a motion for Summary

                                                                                     9 Judgment pursuant to Rule 56(b)[.]”). That practice continues to this day, even in this

                                                                                    10 district. See, e.g., Gaspard v. DEA Task Force, 2018 WL 5816234 at * 8 (C.D. Cal.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 Sept. 11, 2018) (Scott, J.) (collecting cases and discussing).        There is nothing
                                                                                    12 procedurally improper about Dr. Maupin’s approach and it is particularly appropriate
REED SMITH LLP




                                                                                    13 in cases where, as here, resolution of the entire case turns on an issue of law based on

                                                                                    14 an undisputed record.

                                                                                    15        Second, as detailed above, the Secretary’s repeated claim that he only has “one
                                                                                    16 week” to prepare an opposition is demonstrably false. Mot. at 3 and 4. Even measured

                                                                                    17 from the date of the filing on October 18, the opposition is due 10 days later. Ten days

                                                                                    18 is not a week. Further, Dr. Maupin has repeatedly stated his willingness to give the

                                                                                    19 Secretary additional days, if needed. What Dr. Maupin has not been willing to do is

                                                                                    20 unnecessarily delay resolution of this case for months, when Dr. Maupin should be

                                                                                    21 concentrating on his recovery and not on this case.

                                                                                    22        Third, the Secretary’s “authority” on which he relies for resolving Medicare cases
                                                                                    23 using some procedure other than summary judgment (Mot. at 3 and 5-6) is simply a

                                                                                    24 smattering of unrelated cases where another procedure was adopted.           That other
                                                                                    25 procedures were adopted in other cases does not indicate that resolving the issue of law

                                                                                    26 on summary judgment is improper. Indeed, summary judgment practice was exactly

                                                                                    27                                            -5-
                                                                                    28
                                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO
                                                                                           EXTEND DEFENDANT’S TIME TO OPPOSE PLAINTIFF’S SUMMARY
                                                                                       JUDGMENT MOTION AND TO VACATE THE NOVEMBER 18, 2019 HEARING
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 24 Filed 10/21/19 Page 7 of 9 Page ID #:170



                                                                                     1 how the case was resolved in Gaspard (cited above) and in numerous cases Dr.

                                                                                     2 Maupin’s counsel has been involved in.

                                                                                     3        Fourth, the Secretary also seeks delay so that he can file a cross-motion for
                                                                                     4 summary judgment. Mot. at 4-5. Obviously, that is not a basis for delay in considering

                                                                                     5 Dr. Maupin’s motion. To the extent that the Secretary wants to file a motion for

                                                                                     6 summary judgment, nothing is preventing him from doing so. That said, doing so would

                                                                                     7 merely lead to duplication. As noted in Factora, in cases, such as this one, where the

                                                                                     8 motion turns on an issue of law based on an undisputed factual record, denial of the

                                                                                     9 motion would have the same effect as granting a cross-motion by the Secretary and

                                                                                    10 there is no need for the Secretary to file a separate motion. Factora, 292 F.Supp. at 521
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 (“The Court may enter summary judgment for petitioner without requiring the filing of

                                                                                    12 a cross-motion.”). Accordingly, the procedure Dr. Maupin is pursuing would minimize
REED SMITH LLP




                                                                                    13 the burden on the Court and is consistent with FED.R.CIV.P. 1 (“just, speedy, and

                                                                                    14 inexpensive resolution”).

                                                                                    15        Fifth, the Secretary’s claims that he needs to review a 801-page Record “replete
                                                                                    16 with scientific, medical, and technical information” (Mot. at 4) to oppose the motion

                                                                                    17 does not even hold up to momentary scrutiny. As noted in the Complaint, discussed at

                                                                                    18 the meet and confer on the motion, and detailed in the motion, resolution of this case

                                                                                    19 turns solely on a question of law in the Council decision. That decision is less than 10

                                                                                    20 pages long. Thus, what is in the other 791 pages of the Record is irrelevant. The

                                                                                    21 Secretary was obviously familiar enough with the legal issue to deny the allegations of

                                                                                    22 the Complaint and participate in the meet and confer where he stated the bases for his

                                                                                    23 opposition.

                                                                                    24        Sixth, the Secretary’s claim that he has work in other matters is certainly not a
                                                                                    25 “crisis” or “urgency” precluding normal motion practice timelines. Mot. at 4. As an

                                                                                    26 initial matter, the Secretary’s counsel never raised the alleged press of work in other

                                                                                    27                                            -6-
                                                                                    28
                                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO
                                                                                           EXTEND DEFENDANT’S TIME TO OPPOSE PLAINTIFF’S SUMMARY
                                                                                       JUDGMENT MOTION AND TO VACATE THE NOVEMBER 18, 2019 HEARING
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 24 Filed 10/21/19 Page 8 of 9 Page ID #:171



                                                                                     1 matters during the multiple phone calls and emails discussing this issue. Indeed, it was

                                                                                     2 not even raised in the call on the Secretary’s ex parte motion. Instead, the first time Dr.

                                                                                     3 Maupin heard that claim was in the ex parte papers themselves. Further, as detailed

                                                                                     4 above, Dr. Maupin has repeatedly indicated a willingness to accord the Secretary some

                                                                                     5 additional days to file an opposition, if needed.

                                                                                     6        Rather than a real issue, this smacks of just the latest excuse of why there should
                                                                                     7 be delay. Initially, the Secretary’s counsel wanted a significant delay in briefing and

                                                                                     8 expressed concern about impacting his holiday period. When a hearing date obviating

                                                                                     9 that concern was obtained, he then stated that the hearing was too soon. Now that Dr.

                                                                                    10 Maupin’s counsel has indicated a willingness to grant the Secretary additional days, the
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 Secretary’s counsel offers up that he has other work. If that is truly the case, the names

                                                                                    12 of three other attorneys appear on the pleadings representing the Secretary and there is
REED SMITH LLP




                                                                                    13 no similar claim that the entire U.S. Attorney’s Office is similarly indisposed.

                                                                                    14        Seventh, Dr. Maupin does not even follow the Secretary’s comments that the
                                                                                    15 motion for summary judgment is based on something other than the Certified

                                                                                    16 Administrative Record. Mot. at 5 and 6-7. As noted in Dr. Maupin’s motion, Dr.

                                                                                    17 Maupin attached the relevant portions of the Record (the ALJ decision, Kaiser appeal,

                                                                                    18 and Council decision) as served by the Secretary. The motion is based on the Certified

                                                                                    19 Administrative Record.

                                                                                    20        At base, the Secretary simply wants to delay for the sake of delay and has
                                                                                    21 improperly used the ex parte process to force counsel and this Court to drop everything

                                                                                    22 to respond to the non-crisis of the Secretary’s demand that he be accorded 66 days to

                                                                                    23 oppose a motion for summary judgment, rather than the 17 days provided under the

                                                                                    24 Rules. This is exactly the evil identified in Mission Power and should be rejected.

                                                                                    25 //

                                                                                    26 //

                                                                                    27                                             -7-
                                                                                    28
                                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO
                                                                                           EXTEND DEFENDANT’S TIME TO OPPOSE PLAINTIFF’S SUMMARY
                                                                                       JUDGMENT MOTION AND TO VACATE THE NOVEMBER 18, 2019 HEARING
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 24 Filed 10/21/19 Page 9 of 9 Page ID #:172



                                                                                     1       IV.   Conclusion
                                                                                     2       For all the foregoing reasons, the Secretary’s ex parte motion should be denied.
                                                                                     3

                                                                                     4 Dated: October 21, 2019               Respectfully Submitted,
                                                                                     5

                                                                                     6                                       REED SMITH LLP
                                                                                     7
                                                                                                                             _/s/__Farah Tabibkhoei__________________
                                                                                     8                                       Farah Tabibkhoei
                                                                                     9
                                                                                                                                      -and-
                                                                                    10
                 A limited liability partnership formed in the State of Delaware




                                                                                    11                                       PARRISH LAW OFFICES
                                                                                    12                                       _/s/__James C. Pistorino__________________
REED SMITH LLP




                                                                                    13
                                                                                                                             James C. Pistorino
                                                                                                                             Counsel for Plaintiff Frederic Maupin
                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27                                          -8-
                                                                                    28
                                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION TO
                                                                                           EXTEND DEFENDANT’S TIME TO OPPOSE PLAINTIFF’S SUMMARY
                                                                                       JUDGMENT MOTION AND TO VACATE THE NOVEMBER 18, 2019 HEARING
